Citation Nr: 0522241	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to a compensable rating for residuals of a right 
mandible fracture.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1949 to January 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
for a compensable rating for his right mandible fracture 
residuals.  Jurisdiction over this case was subsequently 
transferred to the VARO in Newark, New Jersey, and that 
office forwarded the appeal to the Board.

The veteran requested a Travel Board hearing and one was 
scheduled for May 2005, but the veteran failed to appear for 
it.  He has not suggested there was good cause for his 
failure to report, nor has he requested an additional 
hearing.  Thus, the veteran's request for a Travel Board 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2004).


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran's right mandible fracture 
residuals do not limit his range of motion or mastication and 
are indicative of no more than slight displacement.


CONCLUSION OF LAW

The criteria have not been met for a compensable evaluation 
for residuals of a right mandible fracture.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic 
Codes 9900 to 9905 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the veteran filed his February 
2003 claim for an increased rating for his right mandible 
fracture, the RO sent the veteran an April 2003 letter 
explaining VA's duties to notify and assist him with this 
claim, and the veteran's rights and responsibilities in this 
regard.  The RO did not take any action until its July 2003 
rating decision that the veteran appealed to the Board.  
Thus, in compliance with Pelegrini, the RO provided VCAA 
notification to the veteran prior to its initial adjudicative 
action on his claim.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The RO's April 
2003 letter told the veteran it had received his claim and 
that to establish entitlement to an increased rating for his 
mandible disorder, the veteran had to show an increase in the 
severity of this disability.  The letter also indicated the 
information or evidence needed from the veteran, what the RO 
would do to assist in obtaining this evidence, and the 
evidence the veteran could provide.  The RO also wrote: 
"[T]ell us about any additional information or evidence that 
you want us to try to get for you," and told the veteran to 
send information describing additional evidence or the 
evidence itself to the RO promptly.  The RO thus satisfied 
all four elements of the VCAA's content notice requirements.

Moreover, the RO obtained all identified treatment records.  
The Board notes that, although the veteran in his February 
2003 claim referred to "Social Security" on a list of 
places the RO could check and verify the information he gave 
the RO, he also indicated that his employer had recently 
discharged him on the basis that the employer could not 
afford to pay him, even though the veteran believed it was 
due to his inability to perform his job.  There is no 
indication that the 77-year-old veteran has ever applied for 
or received Social Security payments based on any 
disabilities, including his right mandible fracture 
residuals, as opposed to Social Security payments based on 
his age.  In addition, the veteran's representative indicated 
in its July 2005 hearing memorandum that the "claim has been 
reviewed and appears ready for appellate disposition."  A 
remand to obtain Social Security records, where any Social 
Security determination would not pertain to the issue being 
decided here, where more recent medical evidence dealing with 
this issue is of record, and where the veteran's 
representative has indicated the case is ready for appellate 
disposition, would therefore serve no useful purpose and 
would only impose unnecessary burdens on VA and the veteran.  
See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Moreover, the RO 
afforded the veteran a May 2003 VA examination to determine 
the severity of his right mandible fracture residuals.  And, 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran was granted service 
connection for fracture of mandible, right, simple, in May 
1952 and assigned a noncompensable rating.  He did not appeal 
this evaluation.  Thus, since entitlement to compensation 
already has been established and an increase in the 
disability rating for the right mandible fracture residuals 
is at issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The service medical records (SMRs) reflect that the veteran 
sustained a simple fracture of his right mandible during 
service.  A note summarizing the veteran's hospital treatment 
for this fracture indicates that physical examination at the 
time of admission was within normal limits other than a 
simple, complete, mandible fracture, and that, after being 
treated with penicillin and intra-maxillary wiring, the 
condition on discharge was "Recovered."  Two teeth had been 
removed prior to the injury.  No teeth were shown to have 
been lost immediately following the accident.

The veteran has been receiving a noncompensable evaluation 
for his right mandible fracture residuals since service under 
38 C.F.R. § 4.150, Diagnostic Code (DC) 9904 (2004) since 
that time.  Under that diagnostic code, applicable to 
malunion of the mandible, slight displacement of the mandible 
warrants a noncompensable evaluation; moderate displacement 
warrants a 10 percent evaluation; and severe displacement 
warrants a 20 percent evaluation.  A Note accompanying this 
diagnostic code indicates that the evaluation is dependent 
upon the degree of motion and relative loss of masticatory 
function.

December 2001 VA outpatient treatment (VAOPT) records 
indicate that the veteran complained of sharp teeth with 
slight pain.  Problems with his teeth were noted, but neither 
the mandible nor masticatory function was discussed.  A May 
2002 VAOPT note indicated a dental examination revealed 
calculus, stain, missing teeth, and other problems with the 
veteran's teeth.  Again, neither the mandible nor masticatory 
function was mentioned.

At the May 2003 VA examination, the veteran reported no 
limitation of motion due to the mandibular fracture.  He 
attributed the loss of fifteen of his teeth to a gum disorder 
caused by the in-service mandible fracture.  There was 
generalized bone loss on all existing mandibular and 
maxillary dentition.  The diagnosis indicated that the loss 
of teeth "may be related" to the in-service incident, and 
concluded, "The mandible appears to be healed[;] unlikely 
current periodontal condition attributed to the mandibular 
jaw fracture that occurred in [service]."

Based on the above, the veteran's claim for a compensable 
rating for his right mandible fracture residuals must be 
denied.  The veteran himself indicated that he experienced no 
loss of motion due to the mandibular fracture, and the Note 
accompanying DC 9904 provides that the ratings are dependent 
upon such loss of motion.  In addition, loss of teeth and 
other dental problems such as those experienced by the 
veteran that he attributed to his right mandible fracture do 
not warrant a higher rating under DC 9904, and, in any event, 
the May 2003 VA examiner found that these periodontal 
problems were not likely due to the in-service fracture.  
Thus, the veteran is not entitled to a compensable rating 
under DC 9904 because he has not shown moderate, or any, 
displacement of the mandible, or any loss of motion or 
masticatory function as a result of his right mandible 
fracture.

Moreover, the veteran is not entitled to a compensable rating 
under any other applicable diagnostic code, as there is no 
evidence of chronic osteomyelitis or osteoradionecrosis, 
which could warrant a higher evaluation under DC 9900, there 
is no evidence of loss of any part or nonunion of the 
mandible, which could warrant a higher rating under DCs 9901 
through 9903, and there is no evidence of limited motion of 
the temporomandibular articulation, which could warrant a 
higher rating under DC 9905.  In addition, there is no 
evidence of additional functional impairment due to pain, 
weakness, premature or excess fatigability, or 
incoordination, factors that VA must consider when assessing 
the severity of a musculoskeletal disability that, as here, 
is at least partly rated on the basis of limitation of 
motion.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran is not entitled 
to a compensable rating for his right mandibular fracture 
residuals under any potentially applicable diagnostic code or 
based on any other factors.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
an increased rating for this disorder must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a compensable rating for residuals of a right 
mandible fracture is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


